UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


CARLTON WALKER,

                                  Plaintiff,

              v.                                                      9:17-CV-0650
                                                                      (TJM/DJS)


HON. ANDREW M. CUOMO, Governor of New York
State, et al.,

                                  Defendants.


APPEARANCES:

CARLTON WALKER
85-A-1559
Bare Hill Correctional Facility
Caller Box 20
Malone, NY 12953

THOMAS J. McAVOY
Senior United States District Judge

                                   DECISION AND ORDER

I.     INTRODUCTION

       Pro se plaintiff Carlton Walker, a New York State inmate, commenced this action on or

about June 16, 2017, with the filing complaint, accompanied by an application for leave to

proceed in the action in forma pauperis ("IFP"). Dkt. No. 1 ("Compl."); Dkt. No. 2 ("Original

IFP Appl.). The Court issued a Decision and Order on July 6, 2017, denying plaintiff's

Original IFP Application in accordance with 28 U.S.C. § 1915(g) because plaintiff had

acquired three strikes prior to commencing this action and did not allege in his complaint that

the imminent danger exception applies. Dkt. No. 4 ("July Order"). Plaintiff thereafter filed
both a notice of appeal of the July Order to the Second Circuit Court of Appeals, Dkt. No. 6,

and a motion for reconsideration in this Court of the July Order, Dkt. No. 5. The Court

denied plaintiff's motion for reconsideration on August 11, 2017. Dkt. No. 8 ("August Order").

The Court advised plaintiff in the August Order that, if he wished to avoid dismissal of the

action, he was required to pay the full filing fee of $400. August Order at 8.

       Instead of complying with the August Order, and while plaintiff's appeal of the July

Order remained pending before the Second Circuit, plaintiff filed an amended complaint on

September 11, 2017, and a motion for preliminary injunction on October 25, 2017. Dkt. Nos.

10, 12.

       In response to plaintiff's requests for status updates in this action, Dkt. Nos. 13, 14,

the Court issued a text order on December 18, 2017, informing plaintiff that, in light of his

appeal of the July Order, "further proceedings in this action . . . must await the determination

of his appeal and his compliance with the filing fee requirements for this action." Dkt. No. 15

("December Text Order"). Plaintiff appealed the December Text Order to the Second Circuit

on January 25, 2018. Dkt. No. 19. Plaintiff also submitted a motion seeking a writ of

mandamus to the Second Circuit on or about January 19, 2018. See Dkt. No. 17.

       The Second Circuit thereafter dismissed plaintiff's appeal of the Court's December

Text Order, denied plaintiff's mandamus petition, and dismissed plaintiff's appeal of the

Court's July Order. Dkt. Nos. 30-32. On September 27, 2018, following receipt of the

Second Circuit mandates, this Court issued an Order directing plaintiff to pay the full filing fee

of $400 within 30 days or else the case would be dismissed. Dkt. No. 36 ("September

Order"). Rather than comply with the September Order, plaintiff filed a motion for injunctive

relief, Dkt. No. 38; a second amended complaint, Dkt. No. 39 ("Sec. Am. Compl."); and two

                                                2
motions for reconsideration of the September Order, Dkt. Nos. 41, 42. The Clerk has

forwarded those filings to the Court for review.

II.    MOTIONS FOR RECONSIDERATION

       Plaintiff's motions for reconsideration are brought pursuant to Rule 60(b) of the

Federal Rules of Civil Procedure, which sets forth six grounds upon which relief from a

judgment or order may be granted. Fed. R. Civ. P. 60(b). Specifically, a court may relieve a

party from a judgment or order for the following reasons: (1) mistake, inadvertence, surprise,

or excusable neglect; (2) newly discovered evidence; (3) fraud; (4) the judgment is void; (5)

the judgment has been satisfied, released, or discharged; or (6) any other reason that

justifies relief. Id. "Rule 60(b) was intended to preserve the delicate balance between the

sanctity of final judgments and the incessant command of the court's conscience that justice

be done in light of all the facts." Esposito v. N.Y., No. 07-CV-11612, 2010 W L 4261396, at

*1 (S.D.N.Y. Oct. 25, 2010) (internal quotation marks omitted). Rule 60(b) provides

"extraordinary judicial relief" that should be granted "only upon a showing of exceptional

circumstances." Barton v. Troy Annual Conference, No. 09-CV-0063, 2011 WL 5325623, at

*2 (N.D.N.Y. Nov. 3, 2011) (internal quotation marks omitted).

       Nevertheless, the law of the case doctrine instructs that when a court rules upon an

issue, that decision continues to govern the same issues in subsequent stages of that same

case. Pescatore v. Pan Am. World Airways, Inc., 97 F.3d 1, 7-8 (2d Cir. 1996). Although a

district court retains a certain measure of discretion to revisit its own earlier rulings, that same

flexibility does not empower a district court to avoid the clear dictates of an appellate court

mandate. United States v. Ben Zvi, 242 F.3d 89, 95 (2d Cir. 2001) (citing United States v.



                                                 3
Tenzer, 213 F.3d 34, 40 (2d Cir. 2000)). Upon receipt of such a mandate, the inferior court

to which the matter has been remanded is left with no choice but to proceed in accordance

with the mandate as well as "such law of the case as was established by the appellate court."

Stagl v. Delta Air Lines, Inc., 117 F.3d 76, 79 (2d Cir. 1997) (internal quotation marks and

citation omitted); see also Ben Zvi, 242 F.3d at 95 ("The mandate rule . . . forecloses

relitigation of issues expressly or impliedly decided by the appellate court." (internal quotation

marks and emphasis omitted)). Upon review following the issuance of the mandate, the

district court retains no discretion to consider questions that have been necessarily

determined by the appellate court issuing the mandate. Oneida Indian Nation of N.Y. v.

Cnty. of Oneida, 214 F.R.D. 83, 92 (N.D.N.Y. 2003).

       In this case, the September Order directed plaintiff to pay the full filing fee of $400 or

face dismissal of this action. September Order at 2-3. Plaintiff's motions for reconsideration

ask the Court to find that plaintiff is in imminent danger of serious physical injury pursuant to

28 U.S.C. § 1915(g) and grant him IFP status. See generally Dkt. Nos. 41, 42. Accordingly,

the motions effectively ask the Court to once again reconsider plaintiff's original IFP

application in light of the allegations concerning imminent danger contained in plaintiff's

second amended complaint. See, e.g., Dkt. No. 42 at 3 ("[T]he Plaintiff is now seeking

reconsideration, because the gist of the Plaintiff's letter is basically asking this Court to

exercise the power and authority which this Court has, to review and make a determination

on the Second Amended Complaint and its exhibits, so that the plaintiff will be able to obtain

a judicial remedy for the imminent danger which he alleges" (internal quotation marks and

brackets omitted)). As noted above, the Court denied plaintiff's IFP application in the July



                                                 4
Order and denied plaintiff's request for reconsideration of that order in its August Order.

Thereafter, the Second Circuit dismissed plaintiff's appeal of the July Order as frivolous. Dkt.

No. 32. The Second Circuit's mandate dismissing plaintiff's appeal of this Court's July Order

became law of the case, and the Court is therefore precluded from revisiting plaintiff's original

IFP application. Mindful of the Court's obligation to extend special solicitude to pro se

litigants, however, the Court has construed plaintiff's motions for reconsideration as a new

IFP application in light of the second amended complaint.

III.    RENEWED IFP APPLICATION

        Because the Court's July Order recited the legal standards governing an inmate-

plaintiff's ability to proceed in an action IFP, including what allegations are relevant to the

imminent danger inquiry under 28 U.S.C. § 1915(g), the Court will not restate them in this

Decision and Order.1 See generally July Order.

        The first approximately 40 pages of plaintiff's second amended complaint contain

plaintiff's allegations of imminent danger.2 Some of the allegations describe incidents that

pre-date plaintiff's original complaint, which was filed on or about May 14, 2017. 3

Specifically, between 1997 and 1999, while plaintiff was confined in Elmira Correctional

Facility, he was assaulted by "predatory offenders." Sec. Am. Compl. at 8-9. Between 2010-

        1
            Because plaintiff's motions for reconsideration do not challenge the Court's finding in the July Order
that plaintiff has acquired three strikes, id. at 3-4, the Court has not, and will not, revisit that issue in this Decision
and Order.
        2
          The second amended complaint reiterates the allegations of imminent danger later in the complaint,
where plaintiff asserts the First Cause of Action. Sec. Am. Compl. at 108-10.
        3
            Under the "prison mailbox rule," the date of filing is deemed to be the date that the prisoner-plaintiff
delivered his complaint to a prison guard for mailing to the court, which is presumed to be the date that the
complaint was signed. Houston v. Lack, 487 U.S. 266, 276 (1988); Noble v. Kelly, 246 F.3d 93, 97 (2d Cir.
2001). Here, plaintiff signed his complaint on May 14, 2017, see Compl. at 31, therefore the Court will presume
that plaintiff "brought" this action for purposes of 28 U.S.C. § 1915(g) on that date.

                                                            5
2016, while plaintiff was incarcerated in Otisville Correctional Facility ("Otisville C.F."), he was

sexually and physically assaulted by prison officials. Id. at 10-11. Plaintiff also received

inadequate medical care in Otisville C.F. until December 12, 2016, "Woodbourn [sic] Facility

until mid January 2017," and "[C]ayuga Facility in late January to early February 2017." Id. at

21. Lastly, for the first "three or four weeks" of his confinement in Bare Hill C.F.,4 plaintiff was

denied his right to practice his religion. Id. at 38-42. Because none of the foregoing

allegations are contemporaneous with the commencement of this litigation in May 2017, they

do not render the imminent-danger exception contained 28 U.S.C. § 1915(g) applicable. See

Pettus v. Morgenthau, 554 F.3d 293, 296 (2d Cir. 2009) ("[F]or a prisoner to qualify for the

imminent danger exception, the danger must be present when he files his complaint–in other

words, a three-strikes litigant is not excepted from the filing fee if he alleges a danger that

has dissipated by the time a complaint is filed."); see also Polanco v. Hopkins, 510 F.3d 152,

156 (2d Cir. 2007); Malik v. McGinnis, 293 F.3d 559, 562-63 (2d. Cir. 2002).

       Other allegations set forth in the second amended complaint related to imminent

danger are not tied to any particular date. For example, plaintiff alleges that his prison

confinement has generally subjected him to (1) "overcrowded and short-staffed" prison

facilities, which create "the risk of violence while decreasing the amount of control prison

officials have over the Facilities," Sec. Am. Compl. at 7; (2) prison officials respond to

"various violent gangs and violent activities which permeate the prison" with violence,

including firing guns from towers and administering tear gas during riots, id. at 9; (3) strip-

searches whenever he transfers prison facilities or associates with visitors from outside the



       4
           Plaintiff arrived at Bare Hill C.F. on or about February 24, 2017. Sec. Am. Compl. at 22.

                                                         6
prison, id. at 12-14; (4) diminished personal privacy and independence, id. at 14-15; (5)

exposure to illnesses due to community living quarters, id. at 15-17; and (6) disgusting

bathrooms filled with cigarette smoke and toilet seats covered in cigarette ashes, urine, and

feces, which caused plaintiff to develop a rash on his bottom that is being treated by medical

staff at Bare Hill C.F., id. at 27-28. Even assuming that plaintiff experienced these conditions

of his confinement at or about the time he filed his original complaint in this action, none of

them create imminent danger to serious physical injury for purposes of 28 U.S.C. § 1915(g)

because they describe ordinary (albeit unpleasant) realities of prison confinement. See

Polanco, 510 F.3d at 155 (affirming the district court's conclusion that the plaintiff's complaint

did not satisfy the imminent danger exception where the complaint alleged health risks

associated with exposure to mold and unfair discipline); Word v. Annucci, No. 09-CV-8983,

2010 WL 2179954, at *2 (S.D.N.Y. May 27, 2010) (concluding that the imminent danger

exception did not apply where the complaint failed to include "any allegations of continuous

or direct contact with [environmental tobacco smoke], or any concrete allegations of the

consequences of such contact"); Dunaway v. Bd. of Corrs., No. 10-CV-4770, 2010 WL

4811892, at *2 (E.D.N.Y. Nov. 19, 2010) (concluding that the imminent danger exception did

not apply where the complaint "essentially [alleged] a laundry list of complaints about prison

life, i.e., no privacy, cramped living quarters, limited access to phone and library, facility not

maintained, and frequent searches of his person and property").

       Plaintiff next alleges that, between February 24, 2017, the date on which plaintiff

arrived at Bare Hill C.F., and November 8, 2017 (a time period that includes the date plaintiff

commenced this action), he was denied adequate medical treatment. Sec. Am. Compl. at



                                                 7
22. For the sake of completeness, plaintiff's allegations concerning this approximately nine-

month period are as follows:

              105. Plaintiff got drafted in to Bare Hill Facility February 24, 2017,
              on only the Prilosec medication for the GERD, and not with
              standing his many complaint to the Medical Department
              concerning his symptoms, he was not attended to by any doctor
              until November 8, 2017.
              106. Plaintiff repeatedly complained to medical staff at Bare Hill
              Facility that his medical conditions are getting worst and bothering
              him a lot, and that he would like to be seen by a doctor.
              107. Each times the Plaintiff made a request, he was told that
              there is only one doctor available, and there is a long list of
              offenders a head of him, and that he would have to wait his turn.
              108. From immediately after the Plaintiff's arrival at Bare Hill
              Facility on February 24, 2017, he complained repeatedly to
              medical staffs about pain in his left foot and sometimes
              numbness, as a result of injury he sustained during the incidents
              in Otisville Facility, where he was sexually and physically
              assaulted.
              109. Notwithstanding Plaintiff's repeated complaints, he was not
              seen by any doctor. He was told at one point by medical staff,
              that the doctor was on vacation, and that it was unknown when he
              would be returning, thus left the Plaintiff without medical attention
              in Bare Hill Facility until November 8, 2017.

Id. at 22 (all errors in original). Initially, plaintiff's allegation that he was "without medical

attention in Bare Hill Facility until November 8, 2017," seems implausible in light of an

allegation found later in the second amended complaint explaining that he was seen by a

nurse for a blood draw "in late March or early April, 2017." Id. at 24-25. In any event, the

only physical symptom alleged by plaintiff concerning this time period is "pain in his left foot

and sometimes numbness." Id. "The term 'serious physical injury,' as utilized in section

1915(g), is nowhere concretely defined, although it has been construed by various courts as

including a 'disease that could result in serious harm or even death.'" Fowlkes v. Loveridge,

No. 08-CV-1198, 2011 WL 4810361, at *4 (N.D.N.Y. Sept. 9, 2011), adopted by 2011 WL


                                                   8
4860046 (N.D.N.Y. Oct. 11, 2011) (quoting Ibrahim v. D.C., 463 F.3d 3, 7 (D.C. Cir. 2006)).

Even assuming that the remaining allegations are true – that plaintiff was not seen by a

doctor for nine months upon arriving at Bare Hill C.F. – generic complaints of pain are not

sufficient to satisfy the imminent danger exception under 28 U.S.C. § 1915(g). See Martin v.

Shelton, 319 F.3d 1048, 1050 (8 th Cir. 2003) ("The amended complaint made no allegation of

ongoing danger, other than conclusory assertions that defendants were trying to kill [the

plaintiff] by forcing him to work in extreme conditions despite his blood pressure condition.

This type of general assertion is insufficient to invoke the exception to [section] 1915(g)

absent specific fact allegations of ongoing serious physical injury, or of a pattern of

misconduct evidencing the likelihood of imminent serious physical injury."); Patterson v.

Corrs. Corp. of Am., No. 16-CV-0005, 2016 WL 540710, at *3 (M.D. Tenn. Feb. 11, 2018)

(finding that the plaintiff's allegations that he was diagnosed with a "broken big toe and that

he had continuing severe pain and numbness in his toe as well as continuing leg and back

pain adequately alleges facts supporting an inference that the plaintiff is in imminent danger

of serious physical injury"). Although the Court is mindful that it "should not make an overly

detailed inquiry into whether the allegations qualify for the exception," Chavis v. Chappius,

618 F.3d 162, 169 (2d Cir. 2010), the second am ended complaint does not describe the

physical symptoms plaintiff experienced (aside from "pain in his left foot"), or how the failure

to see a doctor until November 8, 2017, rendered him in imminent danger of serious physical

injury.

          The second amended complaint also alleges that plaintiff qualifies for the imminent

danger exception to the three-strikes rule because (1) a nurse at Bare Hill C.F. drew his



                                                 9
blood in March or April 2017 "for reason[s] unknown to [plaintiff]," and (2) plaintiff lives in

close quarters with individuals at Bare Hill C.F. who snore loudly and pass "offensive

smelling gas." Sec. Am. Compl. at 24-27. Although these allegations are contemporaneous

with the time that plaintiff commenced this action, they do not describe circumstances that

placed him at risk of imminent serious physical injury.

       The last of plaintiff's allegations related to imminent danger describe that, between

September 2017 and June 2018, plaintiff experienced repeated conflict with Bare Hill C.F.

Correctional Officer Senecal, and that, since May 7, 2018, plaintiff has been forced into

starvation because he was placed on a special diet that does "not provide enough food for

him to have a full stomach at any time." Sec. Am. Compl. at 24-25, 28-37. The second

amended complaint also alleges inadequate medical treatment between January and June

2018. Id. at 22-23. Courts in this circuit, however, assess the imminent danger inquiry for

purposes of 28 U.S.C. § 1915(g) as of the time that the original complaint was filed, not at

the time a subsequently amended complaint was filed. See, e.g., Harris v. City of N.Y., 607

F.3d 18, 24 (2d Cir. 2010) ("Construing [the plaintiff]'s initial and amended complaints to raise

the strongest arguments they suggest, we do not conclude that the facts alleged support a

finding that he was in imminent danger at the time he filed his initial complaint." (citation

omitted)). Accordingly, any allegations concerning the conditions of confinement since May

14, 2017, the date on which plaintiff is deemed to have filed his original complaint, do not

satisfy the imminent danger exception.

       For the foregoing reasons, the Court concludes that the second am ended complaint

fails to allege that plaintiff was in imminent danger to serious physical injury at the time he

commenced this action and, accordingly, does not qualify for IFP status.

                                                10
IV.    CONCLUSION

       WHEREFORE, it is hereby

       ORDERED that plaintiff's motions for reconsideration (Dkt. Nos. 41, 42) are DENIED

based on law of the case; and it is further

       ORDERED that, having also construed plaintiff's motions for reconsideration as a

renewed IFP application, the application is DENIED pursuant to 28 U.S.C. § 1915(g)

because plaintiff acquired three strikes prior to commencement of this action and his second

amended complaint contains no allegations that render the imminent danger exception

applicable; and it is further

       ORDERED that this action shall be DISMISSED unless, within 30 days of the date of

this Decision and Order, plaintiff pays the Court's filing fee of $400.00 in full; and it is further

       ORDERED that, upon plaintiff's compliance with this Decision and Order the Clerk of

the Court shall return the file to this Court for review of the second amended complaint in

accordance with 28 U.S.C. § 1915A(b); and it is further

       ORDERED that, if plaintiff fails to timely comply with this Decision and Order, the

Clerk of the Court is directed to enter judgment dismissing this action, without prejudice,

without further order of this Court; and it is further

       ORDERED plaintiff's motion for injunctive relief (Dkt. No. 38) is DENIED without

prejudice. In the event plaintiff pays the full filing fee in accordance with this Decision and




                                                 11
Order, the merits of the motion will be considered upon the file being returned to the Court

from the Clerk;5 and it is further

        ORDERED that the Clerk serve a copy of this Decision and Order on plaintiff by

regular mail.

IT IS SO ORDERED.

Dated:November 20, 2018
       Binghamton, New York




        5
           In the September Order, the Court similarly denied, without prejudice, plaintiff's motion for preliminary
inunction (Dkt. No. 12) and informed plaintiff that, upon his payment of the full filing fee in this action, the Court
would consider the merits of the motion. September Order at 3.

                                                          12
